Title: From Thomas Jefferson to Charles Magill, 18 February 1781
From: Jefferson, Thomas
To: Magill, Charles



Sir
Richmond Febry. 18. 1781

The situation of Southern affairs having become very interesting to this State, I am to desire the favor of you to proceed without delay to the head Quarters of Genl. Greene, to remain there or at any other place, from which you shall think the best intelligence may be obtained. You will be pleased to communicate to me the interesting movements of both Armies, the calls which shall be made on our Counties for supplies of me[n], provisions and other things, how these calls are complied with, what shall appear to be the spirit of the people, what is doing in the rear of Ld. Cornwallis and such  other facts as you shall think important. There is a line of stationed Expresses from hence to Genl. Greene’s Camp, which you will put into motion whenever you shall have any thing to communicate. You would do well to enquire of Colo. Elliot at Petersburg, the particular places at which these Expresses are stationed, to visit and rectify any thing amiss in them as you pass along. Your Expences in this service shall be borne by the public.
